MEMORANDUM **
Bryan Roring Koloay, a native and citizen of Indonesia, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s (“IJ”) decision denying his application for withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence and will uphold the agency’s decision unless the evidence compels a contrary conclusion. Nagoulko v. INS, 333 F.3d 1012, 1015 (9th Cir.2003). We deny the petition for review.
Substantial evidence supports the IJ’s finding that the incidents Koloay suffered did not rise to the level of persecution, see id. at 1016-19, and the IJ’s finding that the Indonesian government was willing and able to control his persecutors, see Castro-Perez v. Gonzales, 409 F.3d 1069, 1071-72 (9th Cir.2005). Substantial evidence also supports the IJ’s conclusion that Koloay failed to establish a clear probability of future persecution in Indonesia. See Nagoulko, 333 F.3d at 1018; see also Hoxha v. Ashcroft, 319 F.3d 1179, 1185 (9th Cir.2003) (applicant failed to show “it is more probable than not that he would suffer future persecution”). Accordingly, we deny Koloay’s withholding of removal claim.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.